REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant argues 
A fair reading of the claimed subject matter highlights this point because limitations (a) and (b) recite the receiving and storing steps, while limitations (c) and (d) indicate the receiving an indication of verification and subsequent retrieval from the data base steps. Thus, Examiner's analysis does not account for the four step process and tries to lump everything one receiving of data via the crawling mechanism in Thomas. 	
	This argument is persuasive especially when "receive an indication that a value for the particular property in the first healthcare provider's data was verified as accurate or inaccurate at a particular time" and "...retrieve, from the database based on the particular time, the first healthcare provider's data, including values for the plurality of properties, that were up-to-date at the particular time” are read broadly and consistently with at least ¶¶ 33, 50, and 109 of Applicant’s specification (emphasis added): 
[0033] At times 104A... N, at least some of the information is verified as being accurate or inaccurate. In the context of demographic information, such as an address or phone number, this may involve calling a healthcare provider and asking whether an address or phone number is valid. The result is an indication that the address is either valid or invalid and the time at which the verification occurred. Both of those values are stored in verification database 112. In addition to demographic information, other information about persons may be verified or determined, including their behavior. For example, times 104A... N may be the times in which a claim that had been determined, upon investigation, to be fraudulent occurred.

[0050]Turning back to FIG. 2, features are captured representing known incorrect or correct data at step 210. As described above, the property for which a model is being built may be verified manually. For example, in the example of a model used to predict accuracy of a healthcare provider's address, a staff member can manually call the health care provider and ask whether or not an address is correct.

[00109]      API monitor 1003 receives an indication that a value for the particular property in a person's data was verified as accurate or inaccurate at a particular time. For example, a caller may manually verify the accuracy of the value and, after verification, cause an API call to be transmitted to API monitor 1003. Based on the particular time, querier retrieves, from database 110, the person's data, including values for the plurality of properties, that were up-to-date at the particular time
Applicant argues 
Applicant further traverses Examiner's arguments that Elkington's paragraphs [0078], [0081]-[0084], [0088], and [0097] teach and suggest the claimed "...receive an indication that a value for the particular property in the first healthcare provider's data was verified as accurate or inaccurate at a particular time" and "...retrieve, from the database based on the particular time, the first healthcare provider's data, including values for the plurality of properties, that were up-to-date at the particular time." those paragraphs of Elkington only discuss training a machine learning model using historical records, labels, and rules to efficiently resolve/merge fields in records. These paragraphs, however, do not teach or suggest receiving any indication that a value for a particular property of a healthcare provider's data verified as accurate or inaccurate at a particular time, or retrieving from a database the healthcare provider's data. Thus, Elkington cannot teach or suggest the claimed subject matter. 

	This argument is persuasive especially when "receive an indication that a value for the particular property in the first healthcare provider's data was verified as accurate or inaccurate at a particular time" and "...retrieve, from the database based on the particular time, the first healthcare provider's data, including values for the plurality of properties, that were up-to-date at the particular time” are read broadly and consistently with ¶¶ 33, 50, and 109 of Applicant’s specification. See above.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159